IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 15, 2009
                                     No. 08-30794
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




BANK OF LOUISIANA,

                                                   Plaintiff-Appellant,
versus

AETNA U.S. HEALTHCARE, INC.;
AETNA LIFE INSURANCE COMPANY;
AETNA INSURANCE COMPANY OF CONNECTICUT; AETNA,

                                                   Defendants-Appellees.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                 No. 2:02-CV-236




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Bank of Louisiana sued various Aetna entities, asserting the state causes


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-30794

of action of misrepresentation, detrimental reliance, breach of contract, and
breach of fiduciary duty. The claim is for employee healthcare benefits pursuant
to an insurance policy. The district court denied the bank’s Motion for Summary
Judgment and granted defendants’ Motion for Judgment on the Stipulated Facts
and Uncontested Material Facts.
      In its Order and Reasons entered on July 31, 2008, the district court care-
fully explained that defendants are entitled to summary judgment on the basis,
inter alia, of the stipulations that were agreed to. For example, the court cor-
rectly found that “[t]he Joint Stipulation contains calculations demonstrating
that the Bank has been over-reimbursed by $55,401.22.” The court also properly
declared that “the contract was unambiguous and fully integrated,” so “the Bank
cannot maintain its detrimental reliance claim.” Also, the bank accurately found
that there was no negligent misrepresentation, because the alleged misrepresen-
tation, via a letter, “occurred after the Bank purchased the extension coverage.”
      This matter is more than seven years old, has received ample judicial scru-
tiny, and needs to be brought to a close. Essentially for the reasons scrupulously
explained by the district court in its comprehensive opinion, its rulings on the
motions for summary judgment are AFFIRMED.




                                        2